                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 SCOTTIE R. EDWARDS,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:18-CV-155-JD-MGG

 JOYCE RHODES, WILLIAM MARTIN,
 and JOHN NALLY,

                      Defendants.

                                    OPINION AND ORDER

       Scottie R. Edwards, a prisoner without a lawyer, filed a document titled,

“Amended Complaint” (ECF 59) but, it is not an amended complaint. Rather, it is a

request that he be permitted to amend his complaint by interlineation to add a new

defendant. N.D. Ind. L.R. 15-1(b)(2) does not permit an amendment to incorporate

another pleading by reference. Nevertheless, he may file an amended complaint. To do

so he needs to obtain a Prisoner Complaint (INND Rev. 8/16) form from his prison law

library. He needs to complete the form and include the names of all of the defendants

he is trying to sue. He needs to include all of the claims he is trying to bring in this case.

He needs to explain what each defendant did or did not do which makes that

individual defendant financially liable to him. He needs to state when each of these acts

or omissions occurred.

       For these reasons, this case is STAYED until Scottie R. Edwards has filed and the

court has screened his amended complaint as required by 28 U.S.C. § 1915A.
SO ORDERED this February 14, 2019.


                                     s/Michael G. Gotsch, Sr.
                                     Michael G. Gotsch, Sr.
                                     United States Magistrate Judge




                                 2
